DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Disposition of Claims
Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 remain pending.  Claims 1-104, 106-107, 116-117, 125, 128, and 133 remain cancelled.  No amendments have been presented.  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 will be examined on their merits.

Response to Arguments
Applicant's arguments filed 04/07/2022 regarding the previous Office action dated 10/07/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Terminal Disclaimer
The terminal disclaimers filed on 08/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,695,419 and 11,197,927 and any patent maturing from 17/411,896 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 on the ground of nonstatutory double patenting as being unpatentable over claims 181-210 of copending Application No. 16/864,566 (NB: the ‘566 application was recently allowed and is now US Pat No. 11,197,927) in view of in view of McVoy (McVoy MA. Cytomegalovirus vaccines. Clin Infect Dis. 2013 Dec;57 Suppl 4(Suppl 4):S196-9; hereafter “McVoy”) is withdrawn in light of the terminal disclaimer filed over the ‘927 patent. 

(Rejection withdrawn.)  The rejection of Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,695,419 in view of McVoy (McVoy MA. Cytomegalovirus vaccines. Clin Infect Dis. 2013 Dec;57 Suppl 4(Suppl 4):S196-9; hereafter “McVoy”) is withdrawn in light of the terminal disclaimer filed over the ‘419 patent.

(Rejection withdrawn.)  The rejection of Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,868,692 in view of Carfi et. al. (WO2014005959A1, Pub. 01/09/2014, Priority 07/06/2012; hereafter “Carfi”) is withdrawn in light of applicant arguments.

(Rejection withdrawn.)  The rejection of Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 13, and 15-24 of U.S. Patent No. 10,442,756 in view of Carfi et. al. (WO2014005959A1, Pub. 01/09/2014, Priority 07/06/2012; hereafter “Carfi”) is withdrawn in light of applicant arguments.

(Rejection withdrawn.)  The rejection of Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-27 of U.S. Patent No. 10,266,485 in view of Carfi et. al. (WO2014005959A1, Pub. 01/09/2014, Priority 07/06/2012; hereafter “Carfi”) is withdrawn in light of applicant arguments.

(Rejection withdrawn.)  The provisional rejection of Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/411,896 (reference application; new filing 08/25/2021) is withdrawn in light of the terminal disclaimer filed over the ‘896 application.



Conclusion
Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648